EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Burton Amernick (attorney for applicant) on August 12, 2022.
The application has been amended as follows:
 
In Claim 1, on the 7th line following the chemical formulas (A) and (B), change “(A) and (B)is” to --- (A) and (B) is ---.
In Claim 5, line 9, change “an alkyl, an arylalkyl, an aryl, an alkylaryl or a cycloalkyl groups” to --- an alkyl group, an arylalkyl group, an aryl group, an alkylaryl group or a cycloalkyl group ---.
In Claim 5, line 17, insert --- a monomer chosen from ---  between “(b) from 20% to 80% by weight of” and “C1-C4 alkyl (meth)acrylates,”.
In Claim 5, on the 5th line following the chemical formula (VI), change “(c) ester” to --- (c) an ester ---.
In Claim 13, line 1, insert --- for the acrylic terpolymers (3) ---  between “the monomer (b)” and “is”.
In Claim 15, on the 2nd line from the bottom, change “methacrylate, or” to ---methacrylate; or ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As already indicated in the Final Office Action mailed on May 25, 2022, Sase et al (JP2015-131767, its JPO English abstract and its machine-assisted English translation) teaches an emulsion cosmetic composition comprising (A) a polymeric emulsifier, (B) one or more oily components selected from an ester oil, a silicone oil, an ether oil, a hydrocarbon oil and a higher alcohol (which are liquid at 25oC and have a Mw of 120 or more) and (C) water.  Sase’s polymeric emulsifier is represented by the general formula 1 shown below (see pg.2 of the Japanese document):

    PNG
    media_image1.png
    179
    529
    media_image1.png
    Greyscale

Among examples for the repeating unit of formula (2) shown above, Sase teaches (see [0025] and [0034] of machine-assisted English translation) 2-hydroxyethyl acrylate (which teaches instant repeat unit of formula (B)), and among examples for the repeating unit of formula (3) shown above, Sase teaches behenyl (meth)acrylate (which teaches instant repeat unit of formula (A)).  However, Sase does not teach or suggest using instant at least one hydrophilic gelling polymer chosen from anionic acrylic copolymers as required in instant claim 1.  Thus, instant claims are allowed over Sase et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 12, 2022